Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended Claim 1 recites the sealing element is a one piece part to the shaft or the rotor, Claim 2 recites an integral part with the shaft or the rotor, integral is broader than the one piece.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 5, 9 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not explain the reason why the bearing region exhibits an axial extent is at least twice as large as anxial extent of the radial sealing gap.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2013/0017114 to Nakamura et al (Nakamura).
In Reference to Claims 1-4

wherein the sealing element (Fig. 1, annotated by the examiner) is integrally formed by the drive shaft and/or rotor.
wherein the sealing element (Fig. 1, annotated by the examiner) and the housing part form an axial gap together (As showed in Fig. 1, there is a gap between the end of the sealing element and the shoulder of the housing.)
wherein the drive shaft is mounted in at least one bearing region (Fig. 1, annotated by the examiner) in the housing part in the bearing region, wherein the radial bearing gap is smaller in the radial direction than the radial sealing gap.
In Reference to Claim 7

In Reference to Claim 8
Nakamura discloses the rotor (Fig. 1, annotated by the examiner) comprises the sealing element (Fig. 1, annotated by the examiner) of each of its two axial end-facing sides, and the sealing elements exhibit different outer diameter and identical or different axial extents.
In Reference to Claim 10
Nakamura discloses the lubricant is sent to bearings via the oil passage in the shaft.  Therefore, the pump is lubricated via inward flow.
In Reference to Claim 15
Nakamura discloses a first rotary (Fig. 1, 14) featuring a delivery space in which at least one rotor (Fig. 1, 94) is arranged which delivers a fluid from an inlet (Fig. 1, 13) into the delivery space on a low-pressure side of the first rotary pump to an outlet from the delivery space on a high-pressure side of the first rotary pump; a second rotary pump (Fig. 1, 16) according to Claim 1, featuring a delivery space (Fig. 1, annotated by the examiner) in which at least one rotor (Fig. 1, annotated by the examiner) is arranged which a fluid from an inlet (Fig. 1, annotated by the examiner) into the delivery space on a low-pressure side of the second rotary pump to an outlet from the delivery space on a high-pressure of the second rotary pump; and a drive shaft (Fig. 1, annotated by the examiner) for driving the rotary pumps, wherein the rotor of the first rotary pump and the rotor of the second rotary pump are connected, secured against axially shifting, to the drive shaft.

    PNG
    media_image1.png
    630
    778
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of US Patent Publication 2016/0377303 to Steffend.
In Reference to Claim 11
Nakamura discloses the Rankine cycle with two rotary machines.  (Fig. 1, 20, 16)
Nakamura does not teach the type of the first rotary machine (16)
Steffend teaches HVAC circulation where having two rotary machines, one can be a scroll compressor (Fig. 5, 76, and paragraph 117) and another one is a vane type rotary (Fig. 5, 78).  The vane type rotary machine comprises a delivery element support featuring at least one rotor slot (Fig. 5, the rotor 42 has a slot); and at least one delivery element (Fig. 5, 46) which is axially and radial guided in the rotor slot and which sub-divides the delivery space into at least two delivery cells (as showed in Fig. 5).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Nakamura to incorporate teachings from Steffend.  Doing so, would result in a vane type rotary machine combined with a scroll type rotary machine being used in the Rakine system of Nakamura.  Since Steffend teaches a HVAC system with a higher efficiency and environmentally-friendly resolution (Paragraph 63).
 Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are not persuasive. 
The argument filed on 2/26/2021 is true.  The argument is moot in terms of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/8/2021